Citation Nr: 1739629	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  16-41 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1956 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the Veteran's claims file now resides with the RO in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary regarding the Veteran's claim of entitlement to an increased disability rating in excess of 30 percent for COPD in order to afford him a current VA examination and to obtain an opinion which reconciles the conflicting medical evidence of record.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2016); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Additionally, the United States Court of Appeals for Veteran's Claims (Court) has held that it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

A review of VA treatment records reveals that in March 2014, the Veteran's COPD was worsening, with Forced Expiratory Volume in one second (FEV-1) of 42 percent predicted, which improved to 44 percent with albuterol.  In April 2014, his FEV-1 was documented as 43 percent predicted.  More recent VA treatment records from May 2016 document that the Veteran's FEV-1 had not been rechecked since March 2014.  

The Veteran was last afforded a VA respiratory examination with pulmonary function tests (PFTs) in August 2014.  At that time, his relevant pre-bronchodilator results included FEV-1 of 56 percent predicted, a ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) of 75 percent, and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath method (DLCO (SB)) of 38 percent predicted, while post-bronchodilator results included FEV-1 of 69 percent predicted and FEV-1/FVC of 97 percent predicted.  The examiner stated that the FEV-1/FVC test result most accurately reflected the Veteran's level of respiratory disability.  

In December 2014, the Veteran's private treating physician reported that his FEV-1 of 56 percent predicted upon VA examination in August 2014 was very severe according to the Global Initiative for Chronic Obstructive Lung Disease (GOLD) system criteria.  Additionally, the physician stated that the Veteran's recorded pre-bronchodilator DLCO (SB) of 38 percent predicted in August 2014 appeared to qualify for an increased 60 percent disability rating under relevant VA criteria.  See 38 C.F.R. § 4.97, Diagnostic Code (DC) 6604 (2016).  

In October 2016, VA obtained an expert medical opinion to reconcile the conflicting opinions of the August 2014 VA examiner and the Veteran's private physician regarding which PFT test result was most appropriately utilized for rating purposes.  The October 2016 VA examiner acknowledged the conflicting opinions of record and discussed relevant medical literature, after which he concluded, based upon such literature, that the FEV-1 value was most appropriate to determine the severity of COPD.  

According to VA regulation, when there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which test result is used, the rating official should use the test result that the examiner states most accurately reflects the level of disability.  See 38 C.F.R. § 4.96(d)(6) (2016).  

Therefore, relying on the October 2016 VA examiner's well-supported opinion, the Board has considered the Veteran's FEV-1 test results to determine the severity of the Veteran's COPD throughout the appeal period.  Under the relevant rating criteria, his documented FEV-1 results in March 2014 and April 2014 would appear to warrant an increased 60 percent disability rating.  38 C.F.R. § 4.97, DC 6604.  However, the Board is mindful that VA regulations prefer the use of post-bronchodilator PFTs for disability evaluation purposes, and it is unclear whether the March 2014 and April 2014 results are pre-bronchodilator or post-bronchodilator results.  See 38 C.F.R. § 4.96(d)(4).  Additionally, upon subsequent VA examination in August 2014, the Veteran's pre-bronchodilator FEV-1 increased to 56 percent predicted, while his post-bronchodilator FEV-1 greatly improved to 69 percent predicted.  Each of these results falls within the range of FEV-1 results included in the diagnostic criteria for a 30 percent disability rating.  Id.  

Such results would, therefore, lead to the assignment of a 60 percent disability rating followed by a 30 percent disability rating based upon the apparent improvement in the Veteran's FEV-1 results, which is noticeably inconsistent with the overall evidence of record which otherwise documents that the Veteran's COPD has steadily increased in severity.  As such, an addendum medical opinion should be sought regarding whether the March 2014 and April 2014 FEV-1 results are pre-bronchodilator or post-bronchodilator PFTs, whether they are consistent with the August 2014 VA examination PFTs, and whether they are appropriate for rating purposes based upon a review of the evidence of record.  

Finally, the Board is mindful that VA treatment records document that the Veteran's FEV-1 had not been rechecked since March 2014, or at the very least since the August 2014 VA examination.  Given the evidence discussed above, the Board finds sufficient indication that the Veteran's COPD may have worsened in severity since the most recent VA respiratory examination in August 2014, now over three years ago.  Additionally, the Veteran's representative requested remand for a current examination within a September 2017 brief.  As such, the Board concludes a current VA examination is necessary to determine the current severity of the Veteran's service-connected COPD disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA respiratory examination to determine the current severity of his service-connected COPD.  The entire claims file must be made available to and reviewed by the examiner in conjunction with the examination, and a complete rationale must be provided for any opinion rendered.  All necessary testing must be accomplished, to include pulmonary function tests (PFTs) with pre-bronchodilator and post-bronchodilator FEV-1, FEV-1/FVC, and DLCO (SB) results; if the examiner determines that post-bronchodilator testing should not be done, he or she should clearly state why this is the case.  

The examiner should also consider the conflicting opinions of record and clearly state which PFT result most accurately reflects the Veteran's level of respiratory disability, including whether it is appropriate to utilize different PFT results for rating purposes throughout the appeal period.  

Additionally, to the extent possible, the examiner should opine whether the March 2014 and April 2014 FEV-1 results are pre-bronchodilator or post-bronchodilator PFTs, whether they are consistent with the subsequent August 2014 VA examination PFTs, and whether they are appropriate for rating purposes based upon a review of the evidence of record.  

2.  Thereafter, reajudicate the Veteran's increased rating claim on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond before returning the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




